Exhibit 10.2




 
AUTOBYTEL INC.
 
2010 EQUITY INCENTIVE PLAN
 
Autobytel Inc. ("Company"), a Delaware corporation, hereby establishes and
adopts the following 2010 Equity Incentive Plan ("Plan").
 
1. PURPOSE OF THE PLAN
 
The purpose of the Plan is to assist the Company and its Subsidiaries in
attracting and retaining selected individuals to serve as employees, directors,
officers, consultants and/or advisors who are expected to contribute to the
Company's success and to achieve long-term objectives that will benefit
stockholders of the Company through the additional incentives inherent in the
Awards hereunder.
 
2. DEFINITIONS
 
2.1. "Award" means any Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award, Other Share-Based Award, Performance Award or any
other right, interest or option relating to Shares or other property (including
cash) granted pursuant to the provisions of the Plan.
 
2.2. "Award Agreement" means any agreement, contract or other instrument or
document evidencing any Award hereunder, whether in writing or through an
electronic medium.
 
2.3. "Board" means the board of directors of the Company.
 
2.4. "Business Combination" has the meaning set forth in Section 11.3(c).
 
2.5. "Change in Control" has the meaning set forth in Section 11.3.
 
2.6. "Code" means the Internal Revenue Code of 1986, as amended from time to
time.
 
2.7. "Committee" means the Compensation Committee of the Board or a subcommittee
thereof formed by the Compensation Committee to act as the Committee
hereunder.  The Committee must consist of no fewer than two Directors, each of
whom is (i) a "Non-Employee Director" within the meaning of Rule 16b-3 of the
Exchange Act, (ii) an "outside director" within the meaning of Section 162(m) of
the Code, and (iii) an "independent director" for purpose of the rules of the
principal U.S. national securities exchange on which the Shares are traded, to
the extent required by such rules.
 
2.8. "Company Voting Securities" has the meaning set forth in Section 11.3(b).
 
2.9. "Consultant" means any consultant or advisor who is a natural person and
who provides services to the Company or any Subsidiary, so long as such person
(i) renders bona fide services that are not in connection with the offer and
sale of the Company's securities in a capital raising transaction, (ii) does not
directly or indirectly promote or maintain a market for the

 
1

--------------------------------------------------------------------------------

 

 
Company's securities, and (iii) otherwise qualifies as a consultant under the
applicable rules of the Securities and Exchange Commission for registration of
shares of stock on a Form S-8 registration statement.
 
2.10. "Covered Employee" means an employee of the Company or its Subsidiaries
who is a "covered employee" within the meaning of Section 162(m) of the Code.
 
2.11. "Director" means a non-employee member of the Board.
 
2.12. "Dividend Equivalents" has the meaning set forth in Section 12.5.
 
2.13. "Employee" means any employee of the Company or any Subsidiary and any
prospective employee conditioned upon, and effective not earlier than, such
person becoming an employee of the Company or any Subsidiary.
 
2.14. "Exchange Act" means the Securities Exchange Act of 1934, as amended.
 
2.15. "Fair Market Value" means, with respect to Shares as of any date, (i) the
closing price of the Shares as reported on the principal U.S. national
securities exchange on which the Shares are listed and traded on that date, or,
if there is no closing price on that date, then on the last preceding date on
which a closing price was reported; (ii) if the Shares are not listed on any
U.S. national securities exchange but are quoted in an inter-dealer quotation
system on a last sale basis, the final ask price of the Shares reported on the
inter-dealer quotation system for such date, or, if there is no sale on that
date, then on the last preceding date on which a sale was reported; or (iii) if
the Shares are neither listed on a U.S. national securities exchange nor quoted
on an inter-dealer quotation system on a last sale basis, the amount determined
by the Committee to be the fair market value of the Shares as determined by the
Committee in its sole discretion. The Fair Market Value of any property other
than Shares means the market value of that property determined by such methods
or procedures as may be established from time to time by the Committee.
 
2.16. "Incumbent Directors" has the meaning set forth in Section 11.3(a).
 
2.17. "Incentive Stock Option" means an Option that when granted is intended to
qualify as an incentive stock option for purposes of Section 422 of the Code.
 
2.18. "Limitations" has the meaning set forth in Section 10.5.
 
2.19. "Non-Qualifying Transaction" has the meaning set forth in Section 11.3(c).
 
2.20. “Officer” means any officer of the Company or any Subsidiary.
 
2.21. "Option" means any right granted to a Participant under the Plan allowing
that Participant to purchase Shares at such price or prices and during such
period or periods as the Committee may determine.
 
2.22. "Other Share-Based Awards" has the meaning set forth in Section 8.1.


 
 
 



 
2

--------------------------------------------------------------------------------

 

 


 
2.23. "Parent Corporation" has the meaning set forth in Section 11.3(c).
 
2.24. "Participant" means an Employee, Officer, Director or Consultant who is
selected by the Committee to receive an Award under the Plan.
 
2.25. "Payee" has the meaning set forth in Section 13.2.
 
2.26. "Performance Award" means any Award of Performance Cash, Performance
Shares or Performance Units granted pursuant to Article 9.
 
2.27. "Performance Cash" means any cash incentives granted pursuant to Article 9
payable to the Participant upon the achievement of such performance goals as the
Committee may establish.
 
2.28. "Performance Period" means the period established by the Committee during
which any performance goals specified by the Committee with respect to a
Performance Award are to be measured.
 
2.29. "Performance Share" means any grant pursuant to Article 9 of a unit valued
by reference to a designated number of Shares, which value may be paid to the
Participant upon achievement of such performance goals as the Committee may
establish.
 
2.30. "Performance Unit" means any grant pursuant to Article 9 of a unit valued
by reference to a designated amount of cash or property other than Shares, which
value may be paid to the Participant upon achievement of such performance goals
during the Performance Period as the Committee may establish.
 
2.31. "Permitted Assignee" has the meaning set forth in Section 12.3.
 
2.32. "Prior Plans" means, collectively, the Company's 1996 Stock Incentive
Plan, 1998 Stock Option Plan, 1999 Stock Option Plan, 2000 Stock Option Plan,
Amended and Restated 2001 Restricted Stock and Option Plan and 2004 Restricted
Stock and Option Plan.
 
2.33. "Restricted Stock" means any Share issued with the restriction that the
holder may not sell, transfer, pledge or assign such Share and with such other
restrictions as the Committee, in its sole discretion, may impose, which
restrictions may lapse separately or in combination at such time or times, in
installments or otherwise, as the Committee may deem appropriate.
 
2.34. "Restricted Stock Award" has the meaning set forth in Section 7.1.
 
2.35. "Restricted Stock Unit" means an Award that is valued by reference to a
Share, which value may be paid to the Participant in Shares or cash as
determined by the Committee in its sole discretion upon the satisfaction of
vesting restrictions as the Committee may establish,


 
 
 



 
3

--------------------------------------------------------------------------------

 

 
which restrictions may lapse separately or in combination at such time or times,
in installments or otherwise, as the Committee may deem appropriate.
 
2.36. "Restricted Stock Unit Award" has the meaning set forth in Section 7.1
 
2.37. "SEC" has the meaning set forth in Section 13.6.
 
2.38. "Shares" means the shares of common stock of the Company, par value $0.001
per share.
 
2.39. "Stock Appreciation Right" means the right granted to a Participant
pursuant to Article 6.
 
2.40. "Subsidiary" means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if, at the relevant time each
of the corporations other than the last corporation in the unbroken chain owns
stock possessing 50% or more of the total combined voting power of all classes
of stock in one of the other corporations in the chain.  For purposes of this
definition, the term "corporation" has the meaning prescribed in Section
7701(a)(3) of the Code and the regulations thereunder.
 
2.41. "Substitute Awards" means Awards granted or Shares issued by the Company
in assumption of, or in substitution or exchange for, awards previously granted,
or the right or obligation to make future awards, in each case by a company
acquired by the Company or any Subsidiary or with which the Company or any
Subsidiary combines.
 
2.42. "Surviving Corporation" has the meaning set forth in Section 11.3(c).
 
2.43. "Vesting Period" means the period of time specified by the Committee
during which vesting restrictions for an Award are applicable.
 
3. SHARES SUBJECT TO THE PLAN
 
3.1. Number of Shares.  (a)  Subject to adjustment as provided in Section 12.2,
a maximum total of 6,700,000 Shares are authorized for grant under the Plan,
less one (1) Share for every one (1) Share that was subject to an option or
stock appreciation right granted under the Prior Plans after December 31, 2009
and one and four-tenths (1.4) Shares for every one (1) Share that was subject to
an award other than an option or stock appreciation right granted after December
31, 2009.  Any Shares that are subject to Options or Stock Appreciation Rights
must be counted against this limit as one (1) Share for every one (1) Share
granted, and any Shares that are subject to Awards other than Options or Stock
Appreciation Rights must be counted against this limit as one and four-tenths
(1.4) Shares for every one (1) Share granted.  After the effective date of the
Plan (as provided in Section 13.13), no awards may be granted under any Prior
Plan.
 
(b) If (i) any Shares subject to an Award are forfeited, an Award expires or an
Award is settled for cash (in whole or in part), or (ii) after December 31, 2009
any Shares subject to an award under the Prior Plans are forfeited, or an award
under the Prior Plans expires or is


 
 
 



 
4

--------------------------------------------------------------------------------

 

 
settled for cash (in whole or in part), the Shares subject to such Award or
award under the Prior Plans will, to the extent of such forfeiture, expiration
or cash settlement, again be available for Awards under the Plan, in accordance
with Section 3.1(d) below.  Notwithstanding anything to the contrary contained
herein, the following Shares may not be added to the Shares authorized for grant
under paragraph (a) of this Section: (i) Shares tendered by the Participant or
withheld by the Company in payment of the purchase price of an Option or an
option granted under the Prior Plans, or to satisfy any tax withholding
obligation with respect to an Award or an award granted under the Prior Plans,
and (ii) Shares subject to a Stock Appreciation Right or a stock appreciation
right granted under the Prior Plans that are not issued in connection with its
stock settlement on exercise thereof and (iii) Shares reacquired by the Company
on the open market or otherwise using cash proceeds from the exercise of Options
or options granted under the Prior Plans.
 
(c) Substitute Awards will not reduce the Shares authorized for grant under the
Plan or the Limitations applicable to a Participant under Section 10.5, nor will
Shares subject to a Substitute Award again be available for Awards under the
Plan to the extent of any forfeiture, expiration or cash settlement as provided
in paragraph (b) above.  Additionally, in the event that a company acquired by
the Company or any Subsidiary or with which the Company or any Subsidiary
combines has shares available under a pre-existing plan approved by stockholders
and not adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and will not reduce the Shares authorized for grant under the Plan;
provided that Awards using such available shares may not be made after the date
awards or grants could have been made under the terms of the pre-existing plan,
absent the acquisition or combination, and will only be made to individuals who
were not Employees or Directors prior to such acquisition or combination.
 
(d) Any Shares that again become available for grant pursuant to this Section
must be added back as (i) one (1) Share if such Shares were subject to Options
or Stock Appreciation Rights granted under the Plan or options or stock
appreciation rights granted under the Prior Plans, and (ii) as one and
four-tenths (1.4) Shares if such Shares were subject to Awards other than
Options or Stock Appreciation Rights granted under the Plan or awards other than
options or stock appreciation rights granted under the Prior Plans.
 
3.2. Character of Shares.  Any Shares issued hereunder may consist, in whole or
in part, of authorized and unissued shares, treasury shares or shares purchased
in the open market or otherwise.
 
4. ELIGIBILITY AND ADMINISTRATION
 
4.1. Eligibility.  Any Employee, Officer, Director or Consultant is eligible to
be selected as a Participant.


 
 
 



 
5

--------------------------------------------------------------------------------

 

 


 
4.2. Administration.  (a) The Plan must be administered by the Committee.  The
Committee has full power and authority, subject to the provisions of the Plan
and subject to such orders or resolutions not inconsistent with the provisions
of the Plan as may from time to time be adopted by the Board, to:  (i) select
the Employees, Officers, Directors and Consultants to whom Awards may from time
to time be granted hereunder; (ii) determine the type or types of Awards to be
granted to each Participant hereunder; (iii) determine the number of Shares (or
dollar value) to be covered by each Award granted hereunder; (iv) determine the
terms and conditions, not inconsistent with the provisions of the Plan, of any
Award granted hereunder; (v) determine whether, to what extent and under what
circumstances Awards may be settled in cash, Shares or other property; (vi)
determine whether, to what extent, and under what circumstances cash, Shares,
other property and other amounts payable with respect to an Award made under the
Plan will be deferred either automatically or at the election of the
Participant; (vii) determine whether, to what extent and under what
circumstances any Award will be canceled or suspended; (viii) interpret and
administer the Plan and any instrument or agreement entered into under or in
connection with the Plan, including any Award Agreement; (ix) correct any
defect, supply any omission or reconcile any inconsistency in the Plan or any
Award in the manner and to the extent that the Committee deems desirable to
carry it into effect; (x) establish such rules and regulations and appoint such
agents as it deems appropriate for the proper administration of the Plan; (xi)
determine whether any Award, other than an Option or Stock Appreciation Right,
will have Dividend Equivalents; and (xii) make any other determination and take
any other action that the Committee deems necessary or desirable for the
administration of the Plan.
 
(b) Decisions of the Committee are final, conclusive and binding on all persons
or entities, including the Company, any Participant, and any
Subsidiary.  Meetings and actions of the Committee are governed by, and must be
held and taken in accordance with the Company's Bylaws and any rules adopted by
the Board not inconsistent with the Company's Bylaws.
 
(c) To the extent not inconsistent with applicable law, including Section 162(m)
of the Code, or the rules and regulations of the principal U.S. national
securities exchange on which the Shares are traded), the Committee may: (i)
delegate to a committee of one or more directors of the Company any of the
authority of the Committee under the Plan, including the right to grant, cancel
or suspend Awards, and (ii) to the extent permitted by law, authorize one or
more executive officers to do one or both of the following: (A) designate
officers (other than officers subject to Section 16 of the Exchange Act) and
employees of the Company or any Subsidiary to be recipients of Options, and (B)
determine the number of such Options to be received by those officers and
employees; provided that any resolution of the Committee authorizing such
officer(s) must specify the total number of Options such officer(s) may so award
and the Committee may not authorize an officer to designate himself or herself
as a recipient of an Option.


 
 
 



 
6

--------------------------------------------------------------------------------

 

 


 
5. OPTIONS
 
5.1. Grant of Options.  Options may be granted hereunder to Participants either
alone or in addition to other Awards granted under the Plan.  Any Option is
subject to the terms and conditions of this Article and to such additional terms
and conditions, not inconsistent with the provisions of the Plan, as the
Committee deems desirable.
 
5.2. Award Agreements.  All Options must be evidenced by a written Award
Agreement in such form and containing such terms and conditions as the Committee
determines which are not inconsistent with the provisions of the Plan.  The
terms and conditions of Options need not be the same with respect to each
Participant.  Granting an Option pursuant to the Plan does not impose any
obligation on the recipient to exercise that Option.  Any Participant who is
granted an Option pursuant to this Article may hold more than one Option granted
pursuant to the Plan at the same time.
 
5.3. Option Price.  Other than in connection with Substitute Awards, the option
price per each Share purchasable under any Option granted pursuant to this
Article must not be less than 100% of the Fair Market Value of one Share on the
date of grant of that Option; provided, however, that in the case of an
Incentive Stock Option granted to a Participant who, at the time of the grant,
owns (or is deemed to own pursuant to Section 424(d) of the Code) stock
representing more than 10% of the total combined voting power of all classes of
stock of the Company or any Subsidiary, the option price per share must be no
less than 110% of the Fair Market Value of one Share on the date of
grant.  Other than pursuant to Section 12.2, the Committee may not without the
approval of the Company's stockholders (i) lower the option price per Share of
an Option after it is granted, (ii) cancel an Option when the option price per
Share exceeds the Fair Market Value of one Share in exchange for cash or another
Award (other than in connection with a Change in Control as defined in Section
11.3), or (iii) take any other action with respect to an Option that would be
treated as a repricing under the rules and regulations of the principal U.S.
national securities exchange on which the Shares are traded.
 
5.4. Option Term.  The term of each Option must be fixed by the Committee in its
sole discretion; provided that no Option may be exercisable after the expiration
of seven (7) years from the date the Option is granted, except in the event of
death or disability of the Participant; provided, however, that the term of the
Option must not exceed five (5) years from the date the Option is granted in the
case of an Incentive Stock Option granted to a Participant who, at the time of
the grant, owns (or is deemed to own pursuant to Section 424(d) of the Code)
stock representing more than 10% of the total combined voting power of all
classes of stock of the Company or any Subsidiary.
 
5.5. Exercise of Options.  (a) Vested Options granted under the Plan may be
exercised by the Participant or by a Permitted Assignee thereof (or by the
Participant's executors, administrators, guardian or legal representative, as
may be provided in an Award Agreement) as to all or part of the Shares covered
thereby, by giving notice of exercise to the Company or its designated agent,
specifying the number of Shares to be purchased.  The notice of exercise must


 
 
 



 
7

--------------------------------------------------------------------------------

 

 
be in such form, made in such manner, and must comply with such other
requirements consistent with the provisions of the Plan as the Committee may
prescribe from time to time.
 
(b) Unless otherwise provided in an Award Agreement, full payment of the
purchase price must be made at the time of exercise and must be made (i) in cash
or cash equivalents (including certified check or bank check or wire transfer of
immediately available funds), (ii) by tendering previously acquired Shares
(either actually or by attestation) valued at their then Fair Market Value,
(iii) with the consent of the Committee, by delivery of other
consideration  having a Fair Market Value on the exercise date equal to the
total purchase price, (iv) with the consent of the Committee, by withholding
Shares otherwise issuable in connection with the exercise of the Option, (v)
through any other method specified in an Award Agreement (including same-day
sales through a broker) or as authorized by the Committee, including through any
third party option administrator authorized by the Committee, or (vi) any
combination of any of the foregoing.  The notice of exercise, accompanied by
such payment, must be delivered to the Company at its principal business office
or such other office or location as the Committee may from time to time direct,
including to a third party option administrator authorized by the Committee, and
must be in such form, containing such further provisions consistent with the
provisions of the Plan, as the Committee may from time to time prescribe.  In no
event may any Option granted hereunder be exercised for a fraction of a Share.
 
(c) Notwithstanding the foregoing, an Award Agreement may provide that if on the
last day of the term of an Option the Fair Market Value of one Share exceeds the
option price per Share, the Participant has not exercised the Option (or a
tandem Stock Appreciation Right, if applicable) and the Option has not expired,
the Option may be deemed to have been exercised by the Participant on that day
with payment made by withholding Shares otherwise issuable in connection with
the exercise of the Option.  In such event, the Company must deliver to the
Participant the number of Shares for which the Option was deemed exercised, less
the number of Shares required to be withheld for the payment of the total
purchase price and required withholding taxes; provided, however, any fractional
Share must be settled in cash.
 
5.6. Form of Settlement.  In its sole discretion, the Committee may provide that
the Shares to be issued upon an Option's exercise will be in the form of
Restricted Stock or other similar securities.
 
5.7. Incentive Stock Options.  The Committee may grant Incentive Stock Options
to any Employee of the Company or any Subsidiary, subject to the requirements of
Section 422 of the Code and the regulations thereunder.  Solely for purposes of
determining whether Shares are available for the grant of Incentive Stock
Options under the Plan, the maximum aggregate number of Shares that may be
issued pursuant to Incentive Stock Options granted under the Plan is 6,700,000
Shares, subject to adjustment as provided in Section 12.2.
 
6. STOCK APPRECIATION RIGHTS
 
6.1. Grant and Exercise.  The Committee may provide Stock Appreciation Rights
(i) in tandem with all or part of any Option granted under the Plan or at any
subsequent time during the term of such Option, (ii) in tandem with all or part
of any Award (other than an


 
 
 



 
8

--------------------------------------------------------------------------------

 

 
Option) granted under the Plan or at any subsequent time during the term of such
Award, or (iii) without regard to any Option or other Award in each case upon
such terms and conditions as the Committee may establish in its sole discretion.
 
6.2. Terms and Conditions.  Stock Appreciation Rights are subject to such terms
and conditions, not inconsistent with the provisions of the Plan, as are
determined from time to time by the Committee, including the following:
 
(a) Upon the exercise of a Stock Appreciation Right, the holder has the right to
receive, for each Share for which the Stock Appreciation Right is exercised, the
excess of (i) the Fair Market Value of one Share on the date of exercise (or
such amount less than such Fair Market Value as the Committee so determines at
any time during a specified period before the date of exercise) over (ii) the
grant price of the Stock Appreciation Right.
 
(b) The Committee may determine in its sole discretion whether payment on
exercise of a Stock Appreciation Right must be made in cash, in whole Shares or
other property, or any combination thereof.
 
(c) The terms and conditions of Stock Appreciation Rights need not be the same
with respect to each Participant.
 
(d) The Committee may impose such other terms and conditions on the exercise of
any Stock Appreciation Right, as it deems appropriate.  A Stock Appreciation
Right must: (i) have a grant price per Share of not less than the Fair Market
Value of one Share on the date of grant or, if applicable, on the date of grant
of an Option with respect to a Stock Appreciation Right granted in exchange for
or in tandem with, but subsequent to, the Option (subject to the requirements of
Section 409A of the Code) except in the case of Substitute Awards or in
connection with an adjustment provided in Section 12.2, and (ii) have a term not
greater than seven (7) years.
 
(e) An Award Agreement may provide that if on the last day of the term of a
Stock Appreciation Right the Fair Market Value of one Share exceeds the grant
price per Share of the Stock Appreciation Right, the Participant has not
exercised the Stock Appreciation Right or the tandem Option (if applicable), and
the Stock Appreciation Right has not expired, the Stock Appreciation Right will
be deemed to have been exercised by the Participant on that day.  In that event,
the Company must make payment to the Participant in accordance with this
Section, reduced by the number of Shares (or cash) required for withholding
taxes; any fractional Share must be settled in cash.
 
(f) Without the approval of the Company's stockholders, other than pursuant to
Section 12.2, the Committee may not (i) reduce the grant price of any Stock
Appreciation Right after the date of grant (ii) cancel any Stock Appreciation
Right when the grant price per Share exceeds the Fair Market Value of one Share
in exchange for cash or another Award (other than in connection with a Change in
Control as defined in Section 11.3), or (iii) take any other action with respect
to a Stock Appreciation Right that would be treated as a repricing under the
rules and regulations of the principal U.S. national securities exchange on
which the Shares are traded.


 
 
 



 
9

--------------------------------------------------------------------------------

 

 


 
7. RESTRICTED STOCK AND RESTRICTED STOCK UNITS
 
7.1. Grants.  Awards of Restricted Stock and of Restricted Stock Units may be
issued hereunder to Participants either alone or in addition to other Awards
granted under the Plan (a "Restricted Stock Award" or "Restricted Stock Unit
Award" respectively), and such Restricted Stock Awards and Restricted Stock Unit
Awards may also be available as a form of payment of Performance Awards and
other earned cash-based incentive compensation.  A Restricted Stock Award or
Restricted Stock Unit Award may be subject to vesting restrictions during the
Vesting Period as specified by the Committee.  The Committee has absolute
discretion to determine whether any consideration (other than services) is to be
received by the Company or any Subsidiary as a condition precedent to the
issuance of Restricted Stock or Restricted Stock Units.
 
7.2. Award Agreements.  The terms of any Restricted Stock Award or Restricted
Stock Unit Award granted under the Plan must be set forth in an Award Agreement
which must contain provisions determined by the Committee and not inconsistent
with the Plan.  The terms of Restricted Stock Awards and Restricted Stock Unit
Awards need not be the same with respect to each Participant.
 
7.3. Rights of Holders of Restricted Stock and Restricted Stock Units.  Unless
otherwise provided in the Award Agreement, beginning on the date of grant of the
Restricted Stock Award and subject to execution of the Award Agreement, the
Participant will become a stockholder of the Company with respect to all Shares
subject to the Award Agreement and will have all of the rights of a stockholder,
including the right to vote those Shares and the right to receive distributions
made with respect to those Shares.  A Participant receiving a Restricted Stock
Unit Award has only those rights specifically provided for in the Award
Agreements; provided, however, in no event will the Participant possess voting
rights with respect to that Award.  Except as otherwise provided in an Award
Agreement, any Shares or any other property (other than cash) distributed as a
dividend or otherwise with respect to any Restricted Stock Award or the number
of Shares covered by a Restricted Stock Unit Award as to which the restrictions
have not yet lapsed are subject to the same restrictions as such Restricted
Stock Award or Restricted Stock Unit Award.  Notwithstanding the provisions of
this Section, cash dividends with respect to any Restricted Stock Award and any
other property (other than cash) distributed as a dividend or otherwise with
respect to any Restricted Stock Award or the number of Shares covered by a
Restricted Stock Unit Award that vests based on achievement of performance goals
will be accumulated, will be subject to restrictions and risk of forfeiture to
the same extent as the Restricted Stock or Restricted Stock Units with respect
to which that cash, Shares or other property has been distributed and must be
paid at the time such restrictions and risk of forfeiture lapse.
 
7.4. Issuance of Shares.  Any Restricted Stock granted under the Plan may be
evidenced in such manner as the Board may deem appropriate, including book-entry
registration or issuance of a stock certificate or certificates, which
certificate or certificates will be held by the Company.  Certificate or
certificates, if any, evidencing Restricted Stock must be registered


 
 
 



 
10

--------------------------------------------------------------------------------

 

 
in the name of the Participant and must bear an appropriate legend referring to
the restrictions applicable to such Restricted Stock.
 
8. OTHER SHARE-BASED AWARDS
 
8.1. Grants.  Other Awards of Shares and other Awards that are valued in whole
or in part by reference to, or are otherwise based on, Shares or other property
("Other Share-Based Awards"), including deferred stock units, may be granted
hereunder to Participants either alone or in addition to other Awards granted
under the Plan.  Other Share-Based Awards may also be available as a form of
payment of other Awards granted under the Plan and other earned cash-based
compensation.
 
8.2. Award Agreements.  The terms of Other Share-Based Award granted under the
Plan must be set forth in an Award Agreement which must contain provisions
determined by the Committee and not inconsistent with the Plan.  The terms of
such Awards need not be the same with respect to each
Participant.  Notwithstanding the provisions of this Section, dividend
equivalents and any property (other than cash) distributed as a dividend or
otherwise with respect to the number of Shares covered by a Other Share-Based
Award that vests based on achievement of performance goals will be subject to
restrictions and risk of forfeiture to the same extent as the Shares covered by
a Other Share-Based Award with respect to which such cash, Shares or other
property has been distributed. Other Share-Based Awards may be subject to
vesting restrictions during the Vesting Period as specified by the Committee.
 
8.3. Payment.  Except as may be provided in an Award Agreement, Other
Share-Based Awards may be paid in cash, Shares, other property, or any
combination thereof, in the sole discretion of the Committee.  Other Share-Based
Awards may be paid in a lump sum or in installments or, in accordance with
procedures established by the Committee, on a deferred basis subject to the
requirements of Section 409A of the Code and the regulations thereunder.
 
8.4. Deferral of Director Fees.  Directors must, if determined by the Board,
receive Other Share-Based Awards in the form of deferred stock units in lieu of
all or a portion of their annual retainer.  In addition, Directors may elect to
receive Other Share-Based Awards in the form of deferred stock units in lieu of
all or a portion of their annual and committee retainers and annual meeting
fees, provided that such election is made in accordance with the requirements of
Section 409A of the Code and the regulations thereunder.  The Committee may, in
its absolute discretion, establish such rules and procedures as it deems
appropriate for such elections and for the payment in deferred stock units.
 
9. PERFORMANCE AWARDS
 
9.1. Grants.  Performance Awards in the form of Performance Cash, Performance
Shares or Performance Units, as determined by the Committee in its sole
discretion, may be granted hereunder to Participants, for no consideration or
for such minimum consideration as may be required by applicable law, either
alone or in addition to other Awards granted under the Plan.  The performance
goals to be achieved for each Performance Period will be conclusively determined
by the Committee and may be based upon the criteria set forth in Section 10.2.


 
 
 



 
11

--------------------------------------------------------------------------------

 

 


 
9.2. Award Agreements.  The terms of any Performance Award granted under the
Plan must be set forth in an Award Agreement (or, if applicable, in a resolution
duly adopted by the Committee) which must contain provisions determined by the
Committee and not inconsistent with the Plan, including whether such Awards will
have Dividend Equivalents.  The terms of Performance Awards need not be the same
with respect to each Participant.
 
9.3. Terms and Conditions.  The performance criteria to be achieved during any
Performance Period and the length of the Performance Period must be determined
by the Committee upon the grant of each Performance Award; provided, however,
that a Performance Period may not be longer than five years.  The amount of the
Award to be distributed will be conclusively determined by the Committee.
 
9.4. Payment.  Except as provided in Article 11 or as may be provided in an
Award Agreement, Performance Awards will be distributed only after the end of
the relevant Performance Period.  Performance Awards may be paid in cash,
Shares, other property, or any combination thereof, in the sole discretion of
the Committee.  Performance Awards may be paid in a lump sum or in installments
following the close of the Performance Period or, in accordance with procedures
established by the Committee, on a deferred basis subject to the requirements of
Section 409A of the Code and the regulations thereunder.
 
10. CODE SECTION 162(m) PROVISIONS
 
10.1. Covered Employees.  Notwithstanding any other provision of the Plan, if
the Committee determines at the time a Restricted Stock Award, a Restricted
Stock Unit Award, a Performance Award or an Other Share-Based Award is granted
to a Participant who is, or is likely to be, as of the end of the tax year in
which the Company would claim a tax deduction in connection with such Award, a
Covered Employee, then the Committee may provide that this Article 10 is
applicable to that Award.
 
10.2. Performance Criteria.  If the Committee determines that a Restricted Stock
Award, a Restricted Stock Unit, a Performance Award or an Other Share-Based
Award is intended to be subject to this Article 10, the lapsing of restrictions
thereon and the distribution of cash, Shares or other property pursuant thereto,
as applicable, will be subject to the achievement of one or more objective
performance goals established by the Committee, which must be based on the
attainment of specified levels of one or any combination of the following: net
sales; revenue; revenue growth or product revenue growth; operating income
(before or after taxes); pre- or after-tax income or loss (before or after
allocation of corporate overhead and bonus); earnings or loss per share; net
income or loss (before or after taxes); return on equity; total stockholder
return; return on assets or net assets; appreciation in and/or maintenance of
the price of the Shares or any other publicly-traded securities of the Company;
market share; gross profits; earnings or losses (including earnings or losses
before taxes, before interest and taxes, or before interest, taxes, depreciation
and amortization); economic value-added models or equivalent metrics;
comparisons with various stock market indices; reductions in costs; cash flow or
cash flow per share (before or after dividends); return on capital (including
return on total capital or


 
 
 



 
12

--------------------------------------------------------------------------------

 

 
return on invested capital); cash flow return on investment; improvement in or
attainment of expense levels or working capital levels, including cash,
inventory and accounts receivable; operating margin; gross margin; year-end
cash; cash margin; debt reduction; stockholders equity; operating efficiencies;
market share; customer satisfaction; customer growth; employee satisfaction;
regulatory achievements (including submitting or filing applications or other
documents with regulatory authorities or receiving approval of any such
applications or other documents and passing pre-approval inspections); strategic
partnerships or transactions (including in-licensing and out-licensing of
intellectual property); establishing relationships with commercial entities with
respect to the marketing, distribution and sale of the Company's products
(including with group purchasing organizations, distributors and other vendors);
lead supply or other supply chain achievements); co-development, co-marketing,
profit sharing, joint venture or other similar arrangements; financial ratios
(including those measuring liquidity, activity, profitability or leverage); cost
of capital or assets under management; financing and other capital raising
transactions (including sales of the Company's equity or debt securities);
factoring transactions; sales or licenses of the Company's assets (including its
intellectual property, whether in a particular jurisdiction or territory or
globally; or through partnering transactions); implementation, completion or
attainment of measurable objectives with respect to research, development,
manufacturing, commercialization, products or projects, production volume
levels, acquisitions and divestitures; factoring transactions; and recruiting
and maintaining personnel.  These performance goals also may be based solely by
reference to the Company's performance or the performance of a Subsidiary,
division, business segment or business unit of the Company, or based upon the
relative performance of other companies or upon comparisons of any of the
indicators of performance relative to other companies.  The Committee may also
exclude the impact of an event or occurrence which the Committee determines
should appropriately be excluded, including (i) restructurings, discontinued
operations, extraordinary items, and other unusual or non-recurring charges,
(ii) an event either not directly related to the operations of the Company or
not within the reasonable control of the Company's management, or (iii) the
cumulative effects of tax or accounting changes in accordance with U.S.
generally accepted accounting principles.  The Committee must set these
performance goals within the time period prescribed by, and must otherwise
comply with the requirements of, Section 162(m) of the Code and the regulations
thereunder.
 
10.3. Adjustments.  Notwithstanding any provision of the Plan (other than
Article 11), with respect to any Restricted Stock Award, Restricted Stock Unit
Award, Performance Award or Other Share-Based Award that is subject to this
Section 10, the Committee may adjust downwards, but not upwards, the amount
payable pursuant to such Award, and the Committee may not waive the achievement
of the applicable performance goals except in the case of the death or
disability of the Participant or a Change in Control of the Company.
 
10.4. Restrictions.  The Committee has the power to impose such other
restrictions on Awards subject to this Article as it may deem necessary or
appropriate to ensure that the Awards satisfy all requirements for "qualified
performance-based compensation" within the meaning of Section 162(m) of the Code
and the regulations thereunder.
 
10.5. Limitations on Grants to Individual Participants.  Subject to adjustment
as provided in Section 12.2, no Participant may (i) be granted Options or Stock
Appreciation Rights


 
 
 



 
13

--------------------------------------------------------------------------------

 

 
during any 12-month period with respect to more than 2,000,000 Shares and (ii)
may be granted more than 1,000,000 Shares with respect to Restricted Stock
Awards, Restricted Stock Unit Awards, Performance Awards and/or Other
Share-Based Awards in any 12-month period that are intended to comply with the
qualified performance-based exception under Code Section 162(m) and are
denominated in Shares.  In addition to the foregoing, the maximum dollar value
that may be paid to by any Participant for each 12 months in a Performance
Period with respect to Performance Awards that are intended to comply with the
qualified performance-based exception under Code Section 162(m) and are
denominated in cash is $2,500,000 (together, collectively with the limitations
in the preceding sentence, the "Limitations").  If an Award is cancelled, the
cancelled Award will continue to be counted toward the applicable Limitation
(or, if denominated in cash, toward the dollar amount in the preceding
sentence).
 
11. CHANGE IN CONTROL PROVISIONS
 
11.1. Impact on Certain Awards.  Award Agreements may provide that in the event
of a Change in Control of the Company (as defined in Section 11.3):  (i) Options
and Stock Appreciation Rights outstanding as of the date of the Change in
Control will be cancelled and terminated without payment therefor if the Fair
Market Value of one Share as of the date of the Change in Control is less than
the per Share Option exercise price or Stock Appreciation Right grant price, and
(ii) all Performance Awards will be considered to be earned and payable (either
in full or pro rata based on the portion of the Performance Period completed as
of the date of the Change in Control), and any limitations or other restrictions
will lapse and such Performance Awards will be immediately settled or
distributed.
 
11.2. Assumption or Substitution of Certain Awards.  (a)  Unless otherwise
provided in an Award Agreement, in the event of a Change in Control of the
Company in which the successor company assumes or substitutes for an Option,
Stock Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award or
Other Share-Based Award (or in which the Company is the ultimate parent
corporation and continues the Award), if a Participant's employment with such
successor company (or the Company) or a subsidiary thereof terminates within 24
months following such Change in Control (or such other period set forth in the
Award Agreement, including prior thereto if applicable) and under the
circumstances specified in the Award Agreement:  (i) Options and Stock
Appreciation Rights outstanding as of the date of such termination of employment
will immediately vest, become fully exercisable, and may thereafter be exercised
for 24 months (or the period of time set forth in the Award Agreement), but in
no event later than the earlier of (A) the latest date on which the Option or
Stock Appreciation Right would have expired by its original terms or (B) the
date that is seven (7) years after the original date of grant of the Option or
Stock Appreciation Right, (ii) the restrictions, limitations and other
conditions applicable to Restricted Stock and Restricted Stock Units outstanding
as of the date of such termination of employment will lapse and the Restricted
Stock and Restricted Stock Units will become free of all restrictions,
limitations and conditions and become fully vested, and (iii) the restrictions,
limitations and other conditions applicable to any Other Share-Based Awards or
any other Awards will lapse, and such Other Share-Based Awards or such other
Awards will become free of all restrictions, limitations and conditions and
become fully vested and transferable to the full extent of the original
grant.  For the purposes of this Section 11.2, an Option, Stock Appreciation
Right, Restricted Stock Award, Restricted Stock Unit Award or


 
 
 



 
14

--------------------------------------------------------------------------------

 

 
Other Share-Based Award will be considered assumed or substituted for if
following the Change in Control the Award confers the right to purchase or
receive, for each Share subject to the Option, Stock Appreciation Right,
Restricted Stock Award, Restricted Stock Unit Award or Other Share-Based Award
immediately prior to the Change in Control, the consideration (whether stock,
cash or other securities or property) received in the transaction constituting a
Change in Control by holders of Shares for each Share held on the effective date
of such transaction (and if holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
Shares); provided, however, that if such consideration received in the
transaction constituting a Change in Control is not solely common stock of the
successor company, the Committee may, with the consent of the successor company,
provide that the consideration to be received upon the exercise or vesting of an
Option, Stock Appreciation Right, Restricted Stock Award, Restricted Stock Unit
Award or Other Share-Based Award, for each Share subject thereto, will be solely
common stock of the successor company substantially equal in fair market value
to the per Share consideration received by holders of Shares in the transaction
constituting a Change in Control.  The determination of such substantial
equality of value of consideration may be made by the Committee in its sole
discretion and its determination is conclusive and binding.
 
(b) Unless otherwise provided in an Award Agreement, in the event of a Change in
Control of the Company to the extent the successor company does not assume or
substitute for an Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award or Other Share-Based Award (or in which the Company
is the ultimate parent corporation and does not continue the Award), then
immediately prior to the Change in Control: (i) those Options and Stock
Appreciation Rights outstanding as of the date of the Change in Control that are
not assumed or substituted for (or continued) will immediately vest and become
fully exercisable, (ii) restrictions, limitations and other conditions
applicable to Restricted Stock and Restricted Stock Units that are not assumed
or substituted for (or continued) will lapse and the Restricted Stock and
Restricted Stock Units will become free of all restrictions, limitations and
conditions and become fully vested, and (iii) the restrictions, other
limitations and other conditions applicable to any Other Share-Based Awards or
any other Awards that are not assumed or substituted for (or continued) will
lapse, and such Other Share-Based Awards or such other Awards will become free
of all restrictions, limitations and conditions and become fully vested and
transferable to the full extent of the original grant.
 
(c) The Committee, in its discretion, may determine that, upon the occurrence of
a Change in Control of the Company, each Option and Stock Appreciation Right
outstanding will terminate within a specified number of days after notice to the
Participant, and/or that each Participant will receive, with respect to each
Share subject to such Option or Stock Appreciation Right, an amount equal to the
excess of the Fair Market Value of such Share immediately prior to the
occurrence of such Change in Control over the exercise price per Share of such
Option and/or Stock Appreciation Right; such amount to be payable in cash, in
one or more kinds of stock or property (including the stock or property, if any,
payable in the transaction) or in a combination thereof, as the Committee, in
its discretion, may determine.


 
 
 



 
15

--------------------------------------------------------------------------------

 

 


 
11.3. Change in Control.  For purposes of the Plan, unless otherwise provided in
an Award Agreement, "Change in Control" means the occurrence of any one of the
following events:
 
(a) During any twenty-four (24) month period, individuals who, as of the
beginning of such period, constitute the Board ("Incumbent Directors") cease for
any reason to constitute at least a majority of the Board, provided that any
person becoming a director subsequent to the beginning of such period whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director, without written objection to such nomination)
will be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board will be deemed to be an Incumbent Director;
 
(b) Any "person" (as such term is defined in the Exchange Act and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a "beneficial
owner" (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company's then outstanding securities eligible to
vote for the election of the Board ("Company Voting Securities"); provided,
however, that the event described in this paragraph (b) will not be deemed to be
a Change in Control by virtue of any of the following acquisitions:  (i) by the
Company or any Subsidiary, (ii) by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Subsidiary, (iii) by any
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) pursuant to a Non-Qualifying Transaction, as defined in
paragraph (c), or (v) by any person of Voting Securities from the Company, if a
majority of the Incumbent Board approves in advance the acquisition of
beneficial ownership of 50% or more of Company Voting Securities by that person;
 
(c) The consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
Subsidiaries that requires the approval of the Company's stockholders, whether
for such transaction or the issuance of securities in the transaction (a
"Business Combination"), unless immediately following such Business
Combination:  (i) more than 50% of the total voting power of (A) the corporation
resulting from such Business Combination ("Surviving Corporation"), or (B) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation ("Parent Corporation"), is represented by
Company Voting Securities that were outstanding immediately prior to such
Business Combination (or, if applicable, is represented by shares into which
such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (ii) no person (other than any employee benefit plan (or related
trust)


 
 
 



 
16

--------------------------------------------------------------------------------

 

 
sponsored or maintained by the Surviving Corporation or the Parent Corporation),
is or becomes the beneficial owner, directly or indirectly, of 50% or more of
the total voting power of the outstanding voting securities eligible to elect
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) and (iii) at least a majority of the members of the board
of directors of the Parent Corporation (or, if there is no Parent Corporation,
the Surviving Corporation) following the consummation of the Business
Combination were Incumbent Directors at the time of the Board's approval of the
execution of the initial agreement providing for such Business Combination (any
Business Combination which satisfies all of the criteria specified in (i), (ii)
and (iii) above is deemed to be a "Non-Qualifying Transaction"); or
 
(d) The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or the consummation of a sale of all or substantially
all of the Company's assets.
 
Notwithstanding the foregoing, a Change in Control will not be deemed to occur
solely because any person acquires beneficial ownership of more than 50% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided, that if after such acquisition by the Company such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control of the Company will then occur.
 
12. GENERALLY APPLICABLE PROVISIONS
 
12.1. Amendment and Termination of the Plan.  The Board may, from time to time,
alter, amend, suspend or terminate the Plan as it may deem advisable, subject to
any requirement for stockholder approval imposed by applicable law, including
the rules and regulations of the principal U.S. national securities exchange on
which the Shares are traded; provided that the Board may not amend the Plan in
any manner that would result in noncompliance with Rule 16b-3 of the Exchange
Act; and further provided that the Board may not, without the approval of the
Company's stockholders, amend the Plan to (i) increase the number of Shares that
may be the subject of Awards under the Plan (except for adjustments pursuant to
Section 12.2), (ii) expand the types of awards available under the Plan,
(iii) change the class of persons eligible to receive grants of Incentive Stock
Options or materially expand the class of persons eligible to participate in the
Plan, (iv) amend Section 5.3 or Section 6.2(f) to eliminate the requirements
relating to minimum exercise price, minimum grant price and stockholder
approval, (v) increase the maximum permissible term of any Option specified by
Section 5.4 or the maximum permissible term of a Stock Appreciation Right
specified by Section 6.2(d), or (vi) increase the Limitations (except for
adjustments pursuant to Section 12.2).  Except pursuant to Section 12.2, the
Board may not, without the approval of the Company's stockholders, cancel an
Option or Stock Appreciation Right in exchange for cash when the exercise or
grant price per share exceeds the Fair Market Value of one Share or take any
action with respect to an Option or Stock Appreciation Right that would be
treated as a repricing under the rules and regulations of the principal U.S.
securities exchange on which the Shares are traded, including a reduction of the
exercise price of an Option or the grant price of a Stock Appreciation Right or
the exchange of an Option or Stock Appreciation Right for cash or another
Award.  In addition, no amendments


 
 
 



 
17

--------------------------------------------------------------------------------

 

 
to, or termination of, the Plan will impair the rights of a Participant in any
material respect under any Award previously granted without such Participant's
consent.
 
12.2. Adjustments.  In the event of any merger, reorganization, consolidation,
recapitalization, dividend or distribution (whether in cash, shares or other
property, other than a regular cash dividend), stock split, reverse stock split,
spin-off or similar transaction or other change in corporate structure affecting
the Shares or the value thereof, such adjustments and other substitutions must
be made to the Plan and to Awards as the Committee deems equitable or
appropriate taking into consideration the accounting and tax consequences,
including such adjustments in the aggregate number, class and kind of securities
that may be delivered under the Plan, the number of Shares set forth in the
Limitations contained in the first sentence of Section 10.5 (but not the dollar
amount set forth in the second sentence of Section 10.5), the maximum number of
Shares that may be issued pursuant to Incentive Stock Options and, in the
aggregate or to any Participant, in the number, class, kind and option or
exercise price of securities subject to outstanding Awards granted under the
Plan (including, if the Committee deems appropriate, the substitution of similar
options to purchase the shares of, or other awards denominated in the shares of,
another company) as the Committee may determine to be appropriate; provided,
however, that the number of Shares subject to any Award must always be a whole
number.
 
12.3. Transferability of Awards.  Except as provided below, no Award and no
Shares that have not been issued or as to which any applicable restriction,
performance or deferral period has not lapsed, may be sold, assigned,
transferred, pledged or otherwise encumbered, other than by will or the laws of
descent and distribution, and such Award may be exercised during the life of the
Participant only by the Participant or the Participant's guardian, members of a
committee for incompetent former employees, or similar persons duly authorized
by law to administer the estate or assets of former employees.  To the extent
and under such terms and conditions as determined by the Committee and except
for Incentive Stock Options, Options may be exercised and the Shares acquired on
exercise may be resold by a Participant's family member who has acquired the
Options from the Participant through a gift or a domestic relations order (a
"Permitted Assignee").  For purposes of this Section, "family member" includes
any child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Participant's household (other than a
tenant or employee), a trust in which these persons have more than fifty percent
of the beneficial interest, a foundation in which these persons (or the
Participant) control the management of assets, and any other entity in which
these persons (or the Participant) own more than fifty percent of the voting
interests; provided that such Permitted Assignee will be bound by and subject to
all of the terms and conditions of the Plan and the Award Agreement relating to
the transferred Award and must execute an agreement satisfactory to the Company
evidencing such obligations; and provided further that such Participant remains
bound by the terms and conditions of the Plan.  The Company must cooperate with
any Permitted Assignee and the Company's transfer agent in effectuating any
transfer permitted under this Section.  Options transferred for value may not be
exercised.  A transfer for value does not include: (i) a transfer under a
domestic relations order in settlement of marital property rights; or (ii) a
transfer to an entity in which more than fifty percent of the voting interests
are owned by the family members (or the Participant) in exchange for an interest
in that entity.  An Incentive Stock Option is not


 
 
 



 
18

--------------------------------------------------------------------------------

 

 
transferable (other than by will or by the laws of descent and distribution) by
the Participant and is exercisable, during the lifetime of the Participant, only
by the Participant.
 
12.4. Termination of Employment or Services.  The Committee must determine and
set forth in each Award Agreement whether any Awards granted in such Award
Agreement will continue to be exercisable, continue to vest or be earned and the
terms of such exercise, vesting or earning, on and after the date that a
Participant ceases to be employed by or to provide services to the Company or
any Subsidiary (including as a Director), whether by reason of death,
disability, voluntary or involuntary termination of employment or services, or
otherwise.  The date of termination of a Participant's employment or services
will be determined by the Committee, which determination will be final.
 
12.5. Deferral; Dividend Equivalents.  The Committee is authorized to establish
procedures pursuant to which the payment of any Award may be deferred.  Subject
to the provisions of the Plan and any Award Agreement, the recipient of an Award
other than an Option or Stock Appreciation Right may, if so determined by the
Committee, be entitled to receive, currently or on a deferred basis, amounts
equivalent to cash, stock or other property dividends on Shares ("Dividend
Equivalents") with respect to the number of Shares covered by the Award, as
determined by the Committee, in its sole discretion.  The Committee may provide
that the Dividend Equivalents (if any) will be deemed to have been reinvested in
additional Shares or otherwise reinvested and may provide that the Dividend
Equivalents are subject to the same vesting or performance conditions as the
underlying Award.  Notwithstanding the foregoing, Dividend Equivalents
distributed in connection with an Award that vests based on the achievement of
performance goals will be subject to restrictions and risk of forfeiture to the
same extent as the Award with respect to which such cash, stock or other
property has been distributed.
 
13. MISCELLANEOUS
 
13.1. Award Agreements.  Each Award Agreement must either be (i) in writing in a
form approved by the Committee and executed by the Company by an officer duly
authorized to act on its behalf, or (ii) an electronic notice in a form approved
by the Committee and recorded by the Company (or its designee) in an electronic
recordkeeping system used for the purpose of tracking one or more types of
Awards as the Committee may provide; in each case and if required by the
Committee, the Award Agreement must be executed or otherwise electronically
accepted by the recipient of the Award in such form and manner as the Committee
may require.  The Committee may authorize any officer of the Company to execute
any or all Award Agreements on behalf of the Company.  The Award Agreement must
set forth the material terms and conditions of the Award as established by the
Committee consistent with the provisions of the Plan.
 
13.2. Tax Withholding.  The Company has the right to make all payments or
distributions pursuant to the Plan to a Participant (or a Permitted Assignee
thereof) (any such person, a "Payee") net of any applicable federal, state and
local taxes required to be paid or withheld (including any taxes, penalties and
interest under Section 409A of the Code) as a result of (i) the grant of any
Award, (ii) the exercise of an Option or Stock Appreciation Right, (iii) the


 
 
 



 
19

--------------------------------------------------------------------------------

 

 
delivery of Shares or cash, (iv) the lapse of any restrictions in connection
with any Award, (v) the vesting of any Award, or (vi) any other event occurring
pursuant to the Plan.  The Company or any Subsidiary has the right to withhold
from wages or other amounts otherwise payable to such Payee such withholding
taxes as may be required by law, or to otherwise require the Payee to pay such
taxes, penalties and interest required to be withheld or paid by the
Participant.  If the Payee fails to make such tax payments as are required, the
Company or its Subsidiaries will, to the extent permitted by law, have the right
to deduct any such taxes from any payment of any kind otherwise due to such
Payee or to take such other action as may be necessary to satisfy such
withholding obligations.  The Committee is authorized to establish procedures
for election by Participants to satisfy such obligation for the payment of such
taxes by tendering previously acquired Shares (either actually or by
attestation, valued at their then Fair Market Value), or by directing the
Company to retain Shares (up to the Participant's minimum required tax
withholding rate or such other rate that will not cause an adverse accounting
consequence or cost) otherwise deliverable in connection with the Award.
 
13.3. Right of Discharge Reserved; Claims to Awards.  Nothing in the Plan nor
the grant of an Award hereunder confers upon any Employee, Director, officer or
Consultant the right to continue in the employment or service of the Company or
any Subsidiary or affect any right that the Company or any Subsidiary may have
to terminate the employment or service of (or to demote or to exclude from
future Awards under the Plan) any such Employee, Director, officer or Consultant
at any time for any reason.  Except as specifically provided by the Committee,
the Company will not be  liable for the loss of existing or potential profit
from an Award granted in the event of termination of an employment or other
relationship.  No Employee, Director, officer or Consultant will have any claim
to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Employees, Directors, officers or Consultants under
the Plan.
 
13.4. Substitute Awards.  Notwithstanding any other provision of the Plan, the
terms of Substitute Awards may vary from the terms set forth in the Plan to the
extent the Committee deems appropriate to conform, in whole or in part, to the
provisions of the awards in substitution for which they are granted.
 
13.5. Cancellation of Award; Forfeiture of Gain.  Notwithstanding anything to
the contrary contained herein, an Award Agreement may provide that the Award
will be canceled if the Participant, without the consent of the Company, while
employed by or providing services to the Company or any Subsidiary or after
termination of such employment or service, violates a non-competition,
non-solicitation or non-disclosure covenant or agreement or otherwise engages in
activity that is in conflict with or adverse to the interest of the Company or
any Subsidiary (including conduct contributing to any financial restatements or
financial irregularities), as determined by the Committee in its sole
discretion.  The Committee may provide in an Award Agreement that if within the
time period specified in the Agreement the Participant establishes a
relationship with a competitor or engages in an activity referred to in the
preceding sentence, the Participant will forfeit any gain realized on the
vesting or exercise of the Award and must repay such gain to the Company.


 
 
 



 
20

--------------------------------------------------------------------------------

 

 


 
13.6. Stop Transfer Orders.  All certificates or book-entries for Shares
delivered under the Plan pursuant to any Award will be subject to such
stop-transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations and other requirements of the Securities and
Exchange Commission ("SEC"), any stock exchange upon which the Shares are then
listed, and any applicable federal or state securities law, and the Committee
may cause a legend or legends to be put on any such certificates or noted in the
book entries to make appropriate reference to such restrictions.
 
13.7. Nature of Payments.  All Awards made pursuant to the Plan are in
consideration of services performed or to be performed for the Company or any
Subsidiary, division or business unit of the Company.  Any income or gain
realized pursuant to Awards under the Plan constitutes a special incentive
payment to the Participant and must not be taken into account, to the extent
permissible under applicable law, as compensation for purposes of any of the
employee benefit plans of the Company or any Subsidiary except as may be
determined by the Committee or by the Board or board of directors of the
applicable Subsidiary.
 
13.8. Other Plans.  Nothing contained in the Plan prevents the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.
 
13.9. Severability.  The provisions of the Plan are severable.  If any provision
of the Plan is held unlawful or otherwise invalid or unenforceable in whole or
in part by a court of competent jurisdiction or by reason of change in a law or
regulation, such provision will (i) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited will remain in full force and effect, and (ii) not affect any other
provision of the Plan or part thereof, each of which will remain in full force
and effect.  If the making of any payment or the provision of any other benefit
required under the Plan is held unlawful or otherwise invalid or unenforceable
by a court of competent jurisdiction, such unlawfulness, invalidity or
unenforceability will not prevent any other payment or benefit from being made
or provided under the Plan, and if the making of any payment in full or the
provision of any other benefit required under the Plan in full would be unlawful
or otherwise invalid or unenforceable, then such unlawfulness, invalidity or
unenforceability will not prevent such payment or benefit from being made or
provided in part, to the extent that it would not be unlawful, invalid or
unenforceable, and the maximum payment or benefit that would not be unlawful,
invalid or unenforceable will be made or provided under the Plan.
 
13.10. Construction.  As used in the Plan, the words "include" and "including,"
and variations thereof, are not terms of limitation, but rather must be deemed
to be followed by the words "without limitation."
 
13.11. Unfunded Status of the Plan.  The Plan is intended to constitute an
"unfunded" plan for incentive compensation.  With respect to any payments not
yet made to a Participant by the Company, nothing contained herein gives any
such Participant any rights that are greater than


 
 
 



 
21

--------------------------------------------------------------------------------

 

 
those of a general creditor of the Company.  In its sole discretion, the
Committee may authorize the creation of trusts or other arrangements to meet the
obligations created under the Plan to deliver the Shares or payments in lieu of
or with respect to Awards hereunder; provided, however, that the existence of
such trusts or other arrangements is consistent with the unfunded status of the
Plan.  No deferral of compensation within the meaning of the Employee Retirement
Income Security Act of 1974 is permitted under this Plan or any Award Agreement
for any Participant that is not an executive officer or director of the Company
or a Subsidiary.
 
13.12. Governing Law.  The Plan and all determinations made and actions taken
thereunder, to the extent not otherwise governed by the Code or the laws of the
United States, is governed by the laws of the State of Delaware, without
reference to principles of conflict of laws, and construed accordingly.
 
13.13. Effective Date of Plan; Termination of Plan.  The Plan will be effective
on the date of the approval of the Plan by the Company's stockholders in
accordance with its certificate of incorporation and bylaws and the rules of the
principal U.S. national securities exchange on which the Shares are traded.  The
Plan will be null and void and of no effect if the foregoing condition is not
fulfilled and in such event each Award will, notwithstanding any of the
preceding provisions of the Plan, be null and void and of no effect.  No
Incentive Stock Option may be granted under the Plan if the Plan is not approved
by the Company's stockholders within 12 months of date on which the Company's
Board of Directors approves the Plan.  Awards may be granted under the Plan at
any time and from time to time on or prior to the tenth anniversary of the
effective date of the Plan, on which date the Plan will expire except as to
Awards then outstanding under the Plan.  Such outstanding Awards will remain in
effect until they have been exercised or terminated, or have expired.
 
13.14. Foreign Employees and Consultants.  Awards may be granted to Participants
who are foreign nationals or employed or providing services outside the United
States, or both, on such terms and conditions different from those applicable to
Awards to Employees or Consultants providing services in the United States as
may, in the judgment of the Committee, be necessary or desirable in order to
recognize differences in local law or tax policy.  The Committee also may impose
conditions on the exercise or vesting of Awards in order to minimize the
Company's obligation with respect to tax equalization for Employees or
Consultants on assignments outside their home country.
 
13.15. Compliance with Section 409A of the Code.  This Plan is intended to
comply and must be administered in a manner that is intended to comply with
Section 409A of the Code and the regulations thereunder and must be construed
and interpreted in accordance with that intent.
 
(a)   To the extent that an Award or the payment, settlement or deferral thereof
is subject to Section 409A of the Code, the Award must be granted, paid, settled
or deferred in a manner that will comply with Section 409A of the Code,
including regulations or other guidance issued with respect thereto, except as
otherwise determined by the Committee.  Any provision of this Plan that would
cause the grant of an Award or the payment, settlement or deferral thereof to
fail to satisfy Section 409A of the Code must be amended to comply with Section
409A of the Code on a timely basis, which may


 
 
 



 
22

--------------------------------------------------------------------------------

 

 
be made on a retroactive basis, in accordance with regulations and other
guidance issued under Section 409A of the Code and the regulations thereunder.
 
(b) Notwithstanding any other provision of this Plan or any Award Agreement:
 
(i) if this Plan or any Award Agreement provides that a payment, distribution or
benefit constituting deferred compensation under Code Section 409A and the
regulations thereunder will be made or provided to a Participant as a result of
an event constituting a Change in Control, such payment, distribution or benefit
will not be payable to such Participant as a result of such event unless such
event also constitutes a “change in control event” as defined in Treasury
Regulation Section 1.409A-3(i)(5)(i), and any such payment, distribution or
benefit payable as a result of such a change in control event must be made or
provided to such Participant no later than five (5) days following the
occurrence of the change in control event.
 
(ii) With respect to a Participant who is a “specified employee” within the
meaning of Code Section 409A(a)(2)(B)(i) and the regulations thereunder, no
payment, distribution or benefit that constitutes deferred compensation under
Code Section 409A and the regulations thereunder may be made or provided to such
Participant during the 6-month period following such Participant’s “separation
from service” (within the meaning of Code Section 409A(a)(2)(A)(i) and the
regulations thereunder).  However, if any payment, distribution or benefit is
delayed as a result of the previous sentence, then such payment, distribution or
benefit must be made or provided to the Participant, without interest, on the
first business day following the end of such 6-month period (or such earlier
date upon which such amount can be paid without resulting in a prohibited
distribution under Code Section 409A(a)(2)(B)(i) and the regulations thereunder,
including as a result of the Participant’s death).
 
13.16. No Registration Rights; No Right to Settle in Cash.  The Company has no
obligation to register with any governmental body or organization (including,
without limitation, the SEC) any of (i) the offer or issuance of any Award, (ii)
any Shares issuable upon the exercise of any Award, or (iii) the sale of any
Shares issued upon exercise of any Award, regardless of whether the Company in
fact undertakes to register any of the foregoing.  In particular, in the event
that any of (x) any offer or issuance of any Award, (y) any Shares issuable upon
exercise of any Award, or (z) the sale of any Shares issued upon exercise of any
Award are not registered with any governmental body or organization (including,
without limitation, the SEC), the Company will not under any circumstance be
required to settle its obligations, if any, under this Plan in cash.
 
13.17. Captions.  The captions in the Plan are for convenience of reference
only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein.


 
 
 



 
23

--------------------------------------------------------------------------------

 

 


 
13.18. Indemnification.  To the maximum extent permitted by applicable law, each
member of the Committee and the Board must be indemnified and held harmless by
the Company from and against: (i) any loss, cost, liability, or expense
(including attorneys' fees and costs) that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit, or proceeding (whether civil, administrative, investigative or criminal)
to which he or she may be a party or in which he or she may be involved by
reason of any action taken or failure to act under the Plan or any Award
Agreement, and (ii) from any and all amounts paid by him or her in settlement
thereof, with the Company's approval, or paid by him or her in satisfaction of
any such claim, action, suit, or proceeding against him or her.  The foregoing
right to indemnification is not exclusive of any other rights to indemnification
to which a member of the Committee or the Board may be entitled under the
Company's Certificate of Incorporation, Bylaws, or agreement or as a matter of
law, or otherwise, or under any power that the Company may have to indemnify the
member or hold them harmless.
 




 
 
 



 
24

--------------------------------------------------------------------------------

 
